Action to recover damages for personal injuries sustained when plaintiff tripped on a patch of ice on a public sidewalk. Judgment dismissing the complaint on the merits at the close of the entire case, affirmed, with costs. No actionable negligence on the part of the defendant is shown. (Reutlinger v. City of New York, 255 App. Div. 848; affd., 281 N. Y. 592.) Appeal, in so far as it purports to be taken from an order setting aside the verdict of a jury in favor of the plaintiff, and from an order dismissing the complaint, dismissed. There are no such orders in the record. Hagarty, Adel and Taylor, JJ., concur; Carswell and Close, JJ., dissent, vote to reverse the judgment and to reinstate the verdict on the authority of Rosenberg v. City of New York (256 App. Div. 927; affd., 280 N. Y. 815) and McCaffrey v. City of New York (255 App. Div. 872; affd., 280 N. Y. 630).